DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Applicant's submission filed 2/18/20 (hereinafter “Response”) has been entered. Examiner notes that Applicant has amended claim 1, 7, and 13 and clam 19 is new. Accordingly, claims 1, 4-11, and 13-19 remain pending in the application.
Claim Rejections - 35 USC § 112
Based on the amendments submitted in the Response all 112(b) rejections raised in the Office Action mailed 11/30 (hereinafter “Office Action”) are withdrawn. However, based on the amendments filed in the Response new 112(b) issues are now raised.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 4-11, and 13-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrases “the first segment” and “the at least two radially outward facing edges of the first insert” render the claim indefinite because they both lacks antecedent basis. Examiner notes that for the sake of compact prosecution “the first segment” is interpreted as “the first insert” 
Regarding claim 19, the phrase “the two outward edges of the main body” renders the renders the claim indefinite because it lacks antecedent basis. For the sake of compact prosecution, the phrase is interpreted as “the outer edges of the main body”.
Regarding claim 19, the phrase “a region of the vertex” is a relative term which renders the claim indefinite. The phrase is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. What is the limit of being in the region of the vertex? 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-6, 10, 14-16, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0296418 to Dallimore et al (hereinafter Dallimore) in view of US 4,119,459 to Ekemar et al (hereinafter Ekemar) and further in view of US 7,028,936 to Condon.
Regarding claim 1, Dallimore discloses a distributor plate assembly (18) releasably mountable to protect a disc (6) of a rotor (1) within a vertical shaft impact crusher (Fig. 1) from material fed into the rotor (1), the assembly comprising: 

    PNG
    media_image1.png
    427
    588
    media_image1.png
    Greyscale
a plurality of segments (20, 22, 24), each segment including a main body (20, 22, and 24 individually) having a contact surface (Dallimore Annotated Fig. 2 – labeled Contact Surface) positioned in an upward facing direction arranged to contact material fed into a rotor (1), wherein the main body (20,22, and 24 individually) includes outer edges (Dallimore Annotated Fig. 2 – labeled Outer Edges of main body 20) that form a perimeter region (Dallimore Annotated Fig. 2 – labeled Perimeter Region) (Dallimore Annotated Fig. 2 – the outer edges are radially outward facing edges that form a vertex), the main body being modular, wherein the plurality of segments is arranged in a circumferential direction around a central axis (Dallimore Annotated Fig. 2 & [0038] disclose the segments 20, 22, 24 are modular segment pieces arranged around the central axis).
Dallimore does not disclose the main body (20, 22, 24 individually) being ductile iron alloy incorporating nodular graphite and cemented carbide granules embedded within the iron alloy; and 
 a first insert mounted in the main body of at least one of the plurality of segments such that an upper surface of the first insert forms a part of and is coplanar with the contact surface of the main body (Dallimore Annotated Fig. 2 – labeled Contact Surface), the first segment1 including at least two radially outward facing edges, the at least two radially outward facing edges of the first insert forming a part of and extending only to the perimeter region (Dallimore Annotated Fig. 2 – labeled Perimeter Region) of the main body (20, 22, 24 individually), wherein the at least one radially outward facing edge of the first insert is co-aligned with at least one outer edge of the perimeter region of the main body (20, 22, 24 individually) and wherein the at least two radially outward facing edges of the first insert do not extend past the outer edges of the perimeter of the main body, the first insert being abrasion wear resistant relative to the main body (20, 22, 24 individually).
Ekemar which teaches materials for wear resistant components to be used in mills, discloses the main body (i.e., a wear element) being ductile iron alloy incorporating nodular graphite and cemented carbide granules embedded within the iron alloy (col 4, lns 13-17; Examiner notes that the cast iron reads on the limitation of an iron alloy) to prolong the life of the wear components. See Ekemar col 1 lns 48-68 and col 6 lns 55-58.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the main body disclosed by Dallimore to be a main body 
    PNG
    media_image2.png
    735
    888
    media_image2.png
    Greyscale
person of ordinary skill in the art, without undue experimentation or risk of unexpected results.
Condon teaches that it was old and well known in the art of impact crushers before the effective filing date of the claimed invention, for a first insert (50d) mounted in the main body (42) such that an upper surface (Condon Annotated Fig. 5 – labeled Upper Surface) of the first insert (50d) forms a part of and is coplanar with the contact surface (Condon Annotated Fig. 5 – labeled Contact Surface) of the main body (42), the first segment2 including at least one radially outward facing edge, the and at least one radially outward facing edge (58) of the first insert (50d) forming a part of and extending only to the (Condon Fig. 5, 5A, and Detailed Annotated Fig. 5; the inserts 50d include at least edge 58 which, as shown in Fig. 5A is radially outward facing, forms a part of and extends to the region of the Perimeter Region of the main body 42), wherein the at least one radially outward facing edge (58) of the first insert (50d) is co-aligned with at least one outer edge of the perimeter region (Condon Detailed Annotated Fig. 5 – labeled Perimeter Region) of the main body (42) and wherein the at least one radially outward facing edge of the first insert does not extend past the at least one outer edges of the perimeter of the main body (Fig. 5, 5A, and Detailed Annotated Fig. 5, col 9 lns 1-10; the perimeter edge 58 of the insert 50d may be flush, which is interpreted to mean co-aligned and not extending past the outer edge, with the perimeter 54 edge of the main body, and further, Fig. 5A depicts the top surface of insert 50d being flush, i.e., co-aligned, with the top surface of the main body 42 at the perimeter 54 of the main body. Therefore Condon is interpreted as teaching the inserts may be co-aligned with and not extending past the outer 
    PNG
    media_image3.png
    442
    578
    media_image3.png
    Greyscale
perimeter edges of the main body in both the horizontal and vertical direction. Further, Condon teaches in col 7 lns 1-5 that the main body can be of any shape.), the first insert (50d) being abrasion wear resistant relative to the main body (42) (Fig. 5, col 8 lns 1-3, col 9 lns 10-19; the inserts 50d are a harder material than the main body 42, therefore they are more wear resistant) to prolong the life of the main body. See Condon col 3 lns 19-34.
Therefore, it would have been obvious for one of ordinary skill in the art of impact crushers before the effective filing date of the claimed invention to modified the main body including straight outer edges coming to a vertex disclosed by Dallimore (See above Dallimore Annotated Fig. 2 and Dallimore [0013]) to include a first insert mounted in the main body of at least one of the plurality of segments such that it forms a part of and is coplanar with the contact surface of the main body and for the insert to include at least two radially outward facing edges that are co-aligned with a respective outer edge of the main body and does not extend past the perimeter region of the main body as taught by Condon because adding an insert to the main body that is more wear resistant relative to the main body prolongs the life of the main body, e.g., see Condon col 3 lns 19-34. 
Examiner notes that although Condon only explicitly teaches an insert with one outer edge (58), Condon does disclose that the shape of the bars and the main body could be a variety of shapes and what is shown is merely one embodiment, and further Condon does disclose placing several inserts that are flush with and around the exterior of the distributor plate so that they are exposed to material flow to improve the wear of the plate. See Condon col 6 ln 59 – col 7 ln 4 and col 9 lns 5-14 respectively. Dallimore discloses that improved wear resistance can be achieved when the shape of the main body is not circular and is instead, e.g., hexagonal as depicted in the figures. See [0013]. Dallimore further discloses the typical flow of material fed through the main body follows arrow A which passes over the vertex of two outer edges of the main body. See Dallimore Fig. 3 and [0040]. Therefore in modifying the main body 24 of Dallimore based on the teachings of Condon, it would have been obvious, to one of ordinary skill in the art before the effective filing date of the claimed invention, to place an insert in the 
Even further, Examiner notes it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention for the insert to include at least two radially outward facing edges, because the shape of the insert is the result of mere optimization of variables that would result from routine engineering experimentation and practices and does not itself warrant patentability. Finally, it is noted that Applicant does not positively recite any criticality to the shape of the insert, therefore such optimization thereof would be obvious to the skilled artisan. Accordingly arriving at the claimed shape of the insert would result from routine engineering practices and experimentation and is not itself non-obvious absent any criticality to such. MPEP 2144.05.II.A.

Regarding claim 4, depending on claim 1, although Dallimore discloses a main body (20, 22, 24), Dallimore does not disclose an insert.
However, Condon teaches wherein the first insert (50d) is a plate (Condon Annotated Fig. 5; the insert 50d depicted in Fig. 5 is a plate), the main body (42) being formed around the plate (Figs. 5-5A; the main body conforms around the insert.).
Due to the teachings of the modified combination of Dallimore in view of Ekemar and further in view of Condon as discussed above in claim 1, the first insert would be formed as a plate. 

	Regarding claim 5 depending on claim 4, Dallimore does not disclose a first insert. 
However Condon teaches wherein the first insert (50d) has a polygonal shape profile (Figs. 5-5A; as viewed from the top or the side, the insert 50d has a polygonal shaped profile).


Regarding claim 6, depending on claim 1, Dallimore does not disclose a first insert.
However, Condon teaches wherein the first insert (50d) is a cemented carbide material (col 5 lns 41-43; “inserts can be made of a highly wear resistant cemented tungsten carbide”).
Due to the teachings of the modified combination of Dallimore in view of Ekemar and further in view of Condon as discussed above in claim 1, the first insert would be a cemented carbide material. 

Regarding claim 10, depending on claim 1, Dallimore is silent as to the composition of the main body. 
However Ekemar further discloses wherein the carbide granules are any one of the combination of titanium, zirconium, hafnium, vanadium, niobium, tantalum, chromium, molybdenum, tungsten, manganese, cobalt, and nickel (col 2 lns 40-50; carbide granules may be titanium, tantalum, niobium, or another metal).
Due to the teachings of the modified combination of Dallimore in view of Ekemar and further in view of Condon as discussed above in claim 1, the carbide granules may be titanium, tantalum, niobium or another metal. 

Regarding claim 14, Dallimore in view of Ekemar in view of Condon teaches the distributor plate assembly according to claim 1, Dallimore further discloses the distributor plate assembly being included in a vertical shaft impact crusher rotor (1) (Dallimore - Figs 1, 2). 



Regarding claim 16, depending on claim 4, Although Dallimore discloses a main body (20, 22, 24) with a contact surface, Dallimore does not disclose a first insert.
However, Condon teaches wherein the upper surface (Condon Annotated Fig. 5 – labeled Upper Surface) of the first insert (50d) is positioned co-planar with the contact surface (Condon Annotated Fig. 5 – labeled Contact Surface) of the main body (42) Figs 5 & 5A, col 7 lns 13-19 and 65-67; the inserts 50d and the main body 42 form the central feed body 20 which has “a generally smooth flat surface”; therefore the contact surface of the main body 42 is co-planar with the first insert 50d).
Due to the teachings of the modified combination of Dallimore in view of Ekemar and further in view of Condon as discussed above in claim 1, the first insert would be positioned substantially co-planar with the contact surface. 

Regarding claim 18, the modified combination of Dallimore in view of Ekemar and further in view of Condon teaches wherein a surface area of the upper surface of the first insert (Condon Annotated Fig. 5 – labeled Upper Surface) relative to a surface area of the contact surface of the main body (Condon Annotated Fig. 5 – labeled Contact Surface) is in the range of 10 to 50% (Condon col 6 lns 10-38; 40-95% of the surface is covered by inserts. Examiner notes that 40-50% is in the range of 10-50%, therefore Condon discloses the claimed limitation). 
However, even if the modified combination of Dallimore in view of Ekemar and further in view of Condon did not disclose the claimed limitation, Examiner notes that the ratio of the surface area of the upper surface of the first insert relative to a surface area of the contact surface of the main body is 

Regarding claim 19, the modified combination of Dallimore in view of Ekemar and further in view of Condon further teaches wherein one end of each of the two outward edges of the main body3 are joined to form a vertex (Dallimore Annotated Fig. 3, Dallimore discloses two outer edges of the main body joining to form a vertex), the first segment4 being located at a region of the vertex. As discussed above in claim 1 the modified combination of Dallimore in view of Ekemark and further in view of Condon it would be obvious to place a first insert in the region of the vertex of the outer edges of the main body because that is the typical flow path of material fed through the main body and inserts are comprised of a more wear resistant material which would thus prolong the life. See Dallimore Fig. 3 & [0040] and Condon col 9 lns 5-14.

    PNG
    media_image4.png
    402
    553
    media_image4.png
    Greyscale

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Dallimore in view of Ekemar and further in view Condon and further in view of US 2003/0213861 to Condon et al. (hereinafter Condon II).
	Regarding claim 11, the modified combination of Dallimore in view of Ekemar and further in view of Condon teaches the limitations of claim 1 and further that the main body may be composed of a ductile iron alloy incorporating nodular graphite and cemented carbide granules. The modified combination of Dallimore in view of Ekemar and further in view of Condon does not explicitly teach that the main body should include cemented carbide granules to a specific depth. 

    PNG
    media_image5.png
    244
    721
    media_image5.png
    Greyscale
However Condon II, teaches it was old and well known in the art of impact crushers before the effective filing date of the claimed invention for the carbide granules (55) embedded in the main body to (20) penetrate from the contact surface (56) towards an opposite rearward surface (Condon II Annotated Fig. 4 – labeled Rearward Surface) through the main body (20) to a depth up to 50% of a total thickness of the main body (20) between the contact (56) and rearward (Condon II Annotated Fig. 4 – labeled Rearward Surface) surfaces (Fig. 4, [0038]; Fig. 4 depicts the carbide granules 55 penetrating the main body to a depth well less than 50%).
Therefore it would have been obvious for one of ordinary skill in the art of impact crushers before the effective filing date of the claimed invention to have modified the main body disclosed by Dallimore to include carbide granules embedded in the main body to a depth less than 50% as disclosed .

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Dallimore in view of Ekemar in view of Condon and further in view of US 7,753,303 to Hall et al. (hereinafter Hall II)
	Regarding claim 17, Dallimore in view of Ekemar in view of Condon teaches the limitations of claim 1 which 17 depends upon. Condon teaches a first insert but does not disclose that the material of the insert is of lower friction relative to the main body. 
Hall II, also concerned with prolonged life of wear parts in vertical shaft impact crushers, teaches that inserts may include a polished finish decreasing friction and thus wear on the inserts (Col 4 ln 53 – col 5 ln 15; diamond surface may be imbedded in the insert and may also include a polish finish to reduce friction and heat). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the inserts disclosed by Condon to include the polished finish as taught by Hall II. One of ordinary skill in the art would have been motivated to modify the inserts disclosed by Condon to include the polished finish taught by Hall because adding the polished finish to the inserts lowers the friction between the material being ground and the insert surface thereby reducing the wear on the inserts and prolonging the life of the distributor plate.


Allowable Subject Matter
Claims 7-9 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments included in the Response directed to the 103 rejections of Dallimore in view of Ekemar and further in view of Condon have been fully considered but they are not persuasive. See Response pgs. 7-12.
Applicant’s argument, discussed on pp. 9-11 of the Response, ends with the conclusion: “As evidenced by the Examiner, Condon would merely teach an upper coplanar surface and a single end face 58 flush with the surface 54.” Examiner disagrees. This argument amounts to piecemeal analysis of the references by attacking the references individually. Examiner notes one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). As discussed above in claim 1, the modified combination of Dallimore in view of Ekemark and further in view of Condon would instead result in placing a first insert in the region of the vertex of the outer edges of the main body because that is the typical flow path of material fed through the main body and inserts are comprised of a more wear resistant material which would thus prolong the life. See Dallimore Fig. 3 & [0040] and Condon col 9 lns 5-14. And further, that insert would have two edges based on the teaching from Condon that the outer edge should be flush with the main body. 
Even further, Examiner notes it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention for the insert to include at least two radially outward facing edges, because the shape of the insert is the result of mere optimization of variables that would result from routine engineering experimentation and practices and does not itself warrant 

In response to applicant's argument on p. 11 of the Response that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Applicant argues on p. 11 of the Response that Dallimore fails to disclose or suggest a modular main body including a plurality of segments arranged around a central axis and a first insert mounted in at least one of the plurality of segments of the main body. While Examiner agrees this is true, this is not what Examiner has asserted above. Instead, it is the combination of Dallimore, Ekemar, and Condon that teach these features. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). For example, Applicant argues that Condon and Dallimore conflict with each other because Condon teaches “to provide numerous inserts over the 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B WEHRLY whose telephone number is (303)297-4433.  The examiner can normally be reached on Monday - Friday, 8:30 - 4:30 MT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER B WEHRLY/Examiner, Art Unit 3686    


/Elaine Gort/Supervisory Patent Examiner, Art Unit 3686                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 For the sake of compact prosecution the bolded limitation is interpreted as “the first insert”.
        2 For the sake of compact prosecution the bolded limitation is interpreted as “the first insert”.
        3 For the sake of compact prosecution, the bolded limitation is interpreted as “the outer edges of the main body”.
        4 For the sake of compact prosecution, the bolded limitation is interpreted as “the first insert”.